Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 35.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Backup power supply for Elevator.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 10-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 20 recite “preferably in flyback topology” it is unclear if this is a required or optional configuration.
Claim 6 recites “preferably via a third switch” it is unclear if this is a required or optional configuration.
Claim 10 recites “preferably to the second DC/DC converter, preferably via a first diode” it is unclear if this is a required or optional configuration.
Claim 14 recites “preferably an opto-coupler” it is unclear if this is a required or optional configuration.
Claims 11-15 the claims recite “the manual drive” however the term lacks proper antecedent basis.
Claims 12 the claims recite “the second DC/DC converter” however the term lacks proper antecedent basis. The claim further limits the second DC converter of claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1, 4-5, 7-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agriman (US 20100044160) in view of  Lindegger (US 20190300337) in view of Gewinner et al. (US 20120217099)
With respect to claims 1, 4 and 16 Agriman teaches an elevator (10) comprising an elevator motor (14); a motor (14) drive for the elevator motor having a frequency converter comprising a rectifier bridge (30), an inverter bridge (34)) and a DC link (36) in between, the frequency converter being controlled via a controller, the rectifier bridge being connected to AC mains (17) via three feed lines (R,S,T) comprising chokes (28), and the rectifier bridge being realized via controllable semiconductor switches (56,58); an isolation relay (72) located between the feed lines and AC mains: a backup power supply (76), at least for emergency drive operation: and an emergency control (40 and 12) for performing an automatic emergency drive, wherein the backup power supply is, via a first switch (70), connectable with only a first of said feed lines (R), while the second and third feed lines are separated from AC mains with the isolation relay (see Fig. 2), wherein the first switch, as well as the second switch, are controlled by the emergency control (12). Agriman does not teach the feeding back of information. Lindegger teaches known use of a feeding back information indicating switching states (paragraphs 0038-43) of first and second switches (see first and second safety relays) wherein the emergency control is configured to selectively allow or prevent (paragraph 0043) the emergency drive operation on the basis of the first information and the second information. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Agriman to verify the switching states for the benefit of identifying faulty switch status. Agriman does not teach the car door arrangement. Gewinner teaches the known connection of a switchable connection to a car door arrangement (see Fig. 2). It would have been obvious to one having 
With respect to claim 5 Agriman teaches a DC/DC converter (DC regulator) however does not teach directional nature of the regulator. It is well known to use a converter to output a higher voltage for charging and supply the current to a battery. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Agriman to include the use of a bidirectional converter for the benefit of charging the backup source. 
With respect to claim 7 Agriman teaches wherein the DC/DC converter (see regulator). Agriman does not detail the use of PWM. PWM is a well-known control technique. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Agriman to try a PWM controller controlled via the controller for the predictable result of insuring an accurate voltage is supplied to/from the DC bus.
With respect to claim 8 and 10 Agriman teaches the controller however does not teach an auxiliary power input to the backup supply. Gewinner teaches the known use of a controller with an auxiliary input from a backup power source (22). It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Agriman to include the use of an auxiliary input for the benefit of insuring continued controller operations.  
With respect to claim 9 Agriman as modified above does not teach the use of a second DC/DC converter. DC converters are a well-known means to configure the voltage for the connected load. It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Agriman to include the use of a second DC converter for the benefit of insuring the correct voltage is supplied at the second output. 

Allowable Subject Matter

With respect to claims 2 and 19-20 Agriman as modified above teaches the use of verifying switch status however does not teach second feedback circuit is connected to the first feed line, the second feedback circuit being configured to provide to the emergency control information regarding the presence or absence of line voltage in said first feed line and wherein the emergency control is configured to derive from the line voltage in the feed line information about the switching status of the first switch. At least this further limitation is not taught or rendered obvious by the prior art of record.
With respect to claim 3 Agriman as modified above teaches the use of verifying switch status however does not teach the first feedback circuit comprises an auxiliary contact of the isolation relay connected to a signal line, and is configured to provide to the emergency control an indication of the switching state of the isolation relay as the first information. At least this further limitation is not taught or rendered obvious by the prior art of record.
With respect to claim 6 Agriman as modified above teaches the DC/DC converter however does not teach the converter is one directional and a pre-charging line is connected between the backup power supply and the positive busbar (DC+) of the DC link preferably via a third switch of an activation circuit. At least this further limitation is not taught or rendered obvious by the prior art of record.
With respect to claims 11-15 Agriman as modified above teaches the backup supply however does not teach an activation circuit is provided between the backup power supply and the auxiliary power input in which activation circuit a third switch is provided which is controlled via the emergency control and via the manual drive circuit. At least this further limitation is not taught or rendered obvious by the prior art of record.

With respect to claim 18 Agriman as modified above teaches the backup supply however does not teach controlling the lower semiconductor of the rectifier bridge connected to the first feed line to switch with a frequency between 100 Hz and 100 kHz; whereby in the automatic emergency drive, the emergency control energizing the elevator brakes to release by controlling power supply from the DC link to the brakes and begins and beginning rotating the elevator motor via control of the inverter bridge; wherein via the semiconductor switches connected to the second and third feed line creating an AC voltage in the second and/or third feed line which is/are connected as power supply to the door arrangement of the elevator car; and after the elevator car has reached a landing zone opening the car doors release the passengers with the supply voltage fed via the second and/or third feed line, wherein the DC/DC converter is used in normal elevator operation to charge the backup power supply. At least this further limitation is not taught or rendered obvious by the prior art of record.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836